DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10976560 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6, 8-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach an illumination system of a navigation device as claimed, the navigation device being configured to be operated on a work surface, the illumination system comprising: a first light source having a first emission angle and configured to emit a first light beam of a first wavelength to illuminate a first region on the work surface; a second light source having a second emission angle and configured to emit a second light beam of a second wavelength to illuminate a second region on the work surface; and more specifically in combination with a light beam shaping optics configured to shape the first light beam and the second light beam to cause the first light beam and the second light beam to have at least one of identical incident angles and identical beam sizes corresponding to the work surface after passing through the light beam shaping optics, and to cause the first region to overlap with the second region, the light beam shaping optics comprising: a first shaping mechanism opposite to the first light source; and a second shaping mechanism opposite to the second light source, wherein a distance between the first shaping mechanism and the first light source is different from that between the second shaping mechanism and the second light source.
Claims 2-6 and 8-10 are allowed because of their dependency on claim 1.
In regards to claim 11, the prior art of record individually or in combination fails to teach an illumination system of a navigation device as claimed, the navigation device being configured to be operated on a work surface, the illumination system comprising: a first light source having a first emission angle and configured to emit a first light beam of a first wavelength; a second light source having a second emission angle and configured to emit a second light beam of a second wavelength; and more specifically in combination with a light beam shaping optics configured to shape the first light beam and the second light beam to cause the first light beam and the second light beam to have at least one of identical incident angles and identical beam sizes corresponding to the work surface after passing through the light beam shaping optics, the light beam shaping optics comprising: a first shaping mechanism opposite to the first light source; and a second shaping mechanism opposite to the second light source, wherein the first shaping mechanism and the second shaping mechanism have different heights such that a distance between the first shaping mechanism and the first light source is different from that between the second shaping mechanism and the second light source.
Claims 12-16, 18 and 19 are allowed because of their dependency on claim 11.
In regards to claim 20, the prior art of record individually or in combination fails to teach an illumination system of a navigation device as claimed, the navigation device being configured to be operated on a work surface, the illumination system comprising: a first light source having a first emission angle and configured to emit a first light beam; a second light source having a second emission angle and configured to emit a second light beam; and more specifically in combination with a light beam shaping optics configured to shape the first light beam and the second light beam to cause the first light beam and the second light beam to have at least one of identical incident angles and identical beam sizes corresponding to the work surface after passing through the light beam shaping optics, the light beam shaping optics comprising: a first shaping mechanism opposite to the first light source; and a second shaping mechanism opposite to the second light source, wherein the first light beam and the second light beam are not overlapped with each other before entering the light beam shaping optics, but are partially overlapped with each other after entering the light beam shaping optics, and a distance between the first shaping mechanism and the first light source is different from that between the second shaping mechanism and the second light source.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Winkler et al. (US 11157113) teaches a light beam shaping optics (510e,510d) configured to shape the first light beam (503) and the second light beam (502) to cause the first light beam and the second light beam to have beams corresponding to the work surface (506) after passing through the light beam shaping optics (510e/510d), and to cause the first region to overlap/partially overlap with the second region (see fig. 5), the light beam shaping optics comprising: a first shaping mechanism (510e) opposite to the first light source (503); and a second shaping mechanism (510d) opposite to the second light source (502), wherein the first shaping mechanism (510e) and the second shaping mechanism (510d) have different heights such that a distance between the first shaping mechanism (510e) and the first light source (503) is different from that between the second shaping mechanism (510d) and the second light source (502) (see fig. 5), but does not specifically teach the shaping optics cause the first light beam and the second light beam to have at least one of identical incident angles and identical beam sizes corresponding to the work surface after passing through the light beam shaping optics.
Lee et al. (US 20140306894) teaches a light beam shaping optics (242/240/244) configured to shape the first light beam (210) and the second light beam (212) to cause the first light beam and the second light beam to have beams corresponding to the work surface (299) after passing through the light beam shaping optics (242/240/244), and to cause the first region to overlap/partially overlap with the second region (see fig. 1 and 2), the light beam shaping optics comprising: a first shaping mechanism (240) opposite to the first light source (210); and a second shaping mechanism (242) opposite to the second light source (212), wherein the first shaping mechanism (240) and the second shaping mechanism (242) have different heights such that a distance between the first shaping mechanism (240) and the first light source (210) is different from that between the second shaping mechanism (242) and the second light source (212) (see fig. 2), but does not specifically teach the shaping optics cause the first light beam and the second light beam to have at least one of identical incident angles and identical beam sizes corresponding to the work surface after passing through the light beam shaping optics.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878